DETAILED ACTION
Status of Claims:
Claims 1-3 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable in view of the closest prior art, Huang et al (CN 103979687, English Machine Translation provided). Huang teaches a bio-enhanced deodorization equipment, comprising: a main body (container 4); a filler container (filler layer 2); a first cover (cover with mud holes 3); an aeration pipe (gas-liquid distributor 1); an air supply pipe (air inlet 6); and a second cover (bottom of tank) (see pg. 3 7th paragraph); wherein a plurality of supports spaced apart are provided at a bottom of the main body (see fig. 2); the first cover is arranged at the bottom of the main body and provided with an opening (opening for gas liquid distributor); the second cover is arranged on a top of the main body and provided with a plurality of second openings spaced apart (mud holes 3); and the main body and the second cover are fixedly connected; the aeration pipe is arranged in the main body and above the first cover (see fig. 2); and the air supply pipe is arranged out of the main body and communicated with the aeration pipe.
Huang does not teach a plurality of first openings in the first cover, that the second cover is connected to the main body via a flange, that the filler container comprises a wall and . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gencer et al (US 2014/0238933), which teaches layers of filler material separated by at least three perforated separator plates (see fig. 1). Shamskhorzani et al (US 2020/0339455) which teaches a main body comprising a first cover arranged at the bottom with a plurality of first openings (bottom openings 54) (see para. 0031, fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        1/25/2022